Exhibit 10.34

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT

 

among

 

NOVASTAR MORTGAGE, INC.,

 

NOVASTAR FINANCIAL, INC.,

 

NOVASTAR CAPITAL TRUST I,

 

MERRILL LYNCH INTERNATIONAL

 

and

 

TABERNA PREFERRED FUNDING I, LTD.

 

--------------------------------------------------------------------------------

 

Dated as of March 15, 2005

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

($ 50,000,000 Trust Preferred Securities)

 

THIS PURCHASE AGREEMENT, dated as of March 15, 2005 (this “Purchase Agreement”),
is entered into among NovaStar Mortgage, Inc., a Virginia corporation (the
“Company”), NovaStar Financial, Inc., a Maryland corporation (the “Guarantor”),
and NovaStar Capital Trust I, a Delaware statutory trust (the “Trust”, and
together with the Company and the Guarantor, the “Sellers”), on the one hand,
and TABERNA Preferred Funding I, Ltd. or its assignee (“Taberna”) and Merrill
Lynch International (“MLI” and, collectively with Taberna (the “Purchaser”), on
the other hand.

 

W I T N E S S E T H:

 

WHEREAS, the Sellers propose to issue and sell Fifty Thousand (50,000) Floating
Rate Preferred Securities of the Trust, having a stated liquidation amount of
$1,000 per security, bearing a variable rate, reset quarterly, equal to LIBOR
(as defined in the Indenture (as defined below)) plus 3.50% per annum (the
“Preferred Securities”);

 

WHEREAS, the entire proceeds from the sale of the Preferred Securities will be
combined with the entire proceeds from the sale by the Trust to the Company of
its common securities (the “Common Securities”), and will be used by the Trust
to purchase Fifty One Million Five Hundred Fifty Thousand Dollars ($51,550,000)
in principal amount of the unsecured junior subordinated notes of the Company
(the “Junior Subordinated Notes”);

 

WHEREAS, the Preferred Securities and the Common Securities for the Trust will
be issued pursuant to the Amended and Restated Trust Agreement (the “Trust
Agreement”), dated as of the Closing Date, among the Company, as depositor,
JPMorgan Chase Bank, National Association, a national banking association, as
property trustee (in such capacity, the “Property Trustee”), Chase Bank USA,
National Association, a national banking association, as Delaware trustee (in
such capacity, the “Delaware Trustee”), the Administrative Trustees named
therein (in such capacities, the “Administrative Trustees”) and the holders from
time to time of undivided beneficial interests in the assets of the Trust;

 

WHEREAS, the Junior Subordinated Notes will be issued pursuant to a Junior
Subordinated Indenture, dated as of the Closing Date (the “Indenture”), between
the Company and JPMorgan Chase Bank, National Association, a national banking
association, as indenture trustee (in such capacity, the “Indenture Trustee”);
and

 

WHEREAS, the Preferred Securities will be guaranteed on a subordinated basis by
the Guarantor as to the payment of distributions, and as to payments on
liquidation and redemption, to the extent set forth in the Parent Guarantee
Agreement (the “Guarantee”) between the Guarantor and JPMorgan Chase Bank,
National Association, a national banking association, as guarantee trustee.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:

 

1. Definitions. The Preferred Securities, the Common Securities and the Junior
Subordinated Notes are collectively referred to herein as the “Securities.” This
Purchase Agreement, the Indenture, the Trust Agreement, the Guarantee, and the
Securities are collectively referred to herein as the “Operative Documents.” All
other capitalized terms used but not defined in this Purchase Agreement shall
have the respective meanings ascribed thereto in the Indenture.

 

2. Purchase and Sale of the Preferred Securities.

 

(a) The Trust agree to sell to the Purchaser, and the Purchaser agrees to
purchase in the respective amounts set forth by their respective names on the
signature page hereto from the Trust, the Preferred Securities for an amount
(the “Purchase Price”) equal to Fifty Million Dollars ($50,000,000). The
Purchaser shall be responsible for the rating agency costs and expenses. The
Trust shall use the Purchase Price, together with the proceeds from the sale of
the Common Securities, to purchase the Junior Subordinated Notes.

 

(b) Delivery or transfer of, and payment for, the Preferred Securities shall be
made at 10:00 A.M. Chicago time (11:00 A.M. New York time), on March 15, 2005 or
such later date (not later than April 14, 2005) as the parties may designate
(such date and time of delivery and payment for the Preferred Securities being
herein called the “Closing Date”). The Preferred Securities shall be transferred
and delivered to the Purchaser against the payment of the Purchase Price to the
Trust made by wire transfer in immediately available funds on the Closing Date
to a U.S. account designated in writing by the Company at least two business
days prior to the Closing Date.

 

(c) Delivery of the Preferred Securities shall be made at such location, and in
such names and denominations, as the Purchaser shall designate at least two
business days in advance of the Closing Date. The Company and the Trust agree to
have the Preferred Securities available for inspection and checking by the
Purchaser in Chicago, Illinois, not later than 1:00 P.M., Chicago time (2:00
P.M. New York time), on the business day prior to the Closing Date. The closing
for the purchase and sale of the Preferred Securities shall occur at the offices
of Mayer, Brown, Rowe & Maw LLP, 190 South LaSalle Street, Chicago, Illinois
60603, or such other place as the parties hereto shall agree.

 

3. Conditions. The obligations of the parties under this Purchase Agreement are
subject to the following conditions:

 

(a) The representations and warranties contained herein shall be accurate as of
the date of delivery of the Preferred Securities.

 

(b) [Reserved].

 

(c) Orrick, Herrington & Sutcliffe LLP, counsel for the Sellers (the “Company
Counsel”), shall have delivered an opinion, dated the Closing Date, addressed to
the Purchaser

 

3



--------------------------------------------------------------------------------

and JPMorgan Chase Bank, National Association, in form and substance
satisfactory to the Purchaser; (ii) the Company shall have furnished to the
Purchaser the opinion of the Company’s General Counsel in form and substance
satisfactory to the Purchaser; and (iii) Irvine Law Group, P.C., special tax
counsel to the Guarantor shall have delivered an opinion in form and substance
satisfactory to the Purchaser. In rendering their opinion, the Company Counsel
may rely as to factual matters upon certificates or other documents furnished by
officers, directors and trustees of the Company, the Guarantor and the Trust and
by government officials (provided, however, that copies of any such certificates
or documents are delivered to the Purchaser) and by and upon such other
documents as such counsel may, in their reasonable opinion, deem appropriate as
a basis for the Company Counsel’s opinion. The Company Counsel may specify the
jurisdictions in which they are admitted to practice and that they are not
admitted to practice in any other jurisdiction and are not experts in the law of
any other jurisdiction. Such Company Counsel Opinion shall not state that they
are to be governed or qualified by, or that they are otherwise subject to, any
treatise, written policy or other document relating to legal opinions,
including, without limitation, the Legal Opinion Accord of the ABA Section of
Business Law (1991).

 

(d) The Purchaser shall have been furnished the opinion of Mayer, Brown, Rowe &
Maw LLP, special tax counsel for the Purchaser, dated the Closing Date,
addressed to the Purchaser and JPMorgan Chase Bank, National Association, in
substantially the form set out in Annex B hereto.

 

(e) The Purchaser shall have received the opinion of Richards, Layton & Finger,
P.A., special Delaware counsel for the Delaware Trustee, dated the Closing Date,
addressed to the Purchaser, JPMorgan Chase Bank, National Association, the
Delaware Trustee and the Company, in substantially the form set out in Annex C
hereto.

 

(f) The Purchaser shall have received the opinion of Gardere Wynne Sewell LLP,
special counsel for the Property Trustee and the Indenture Trustee, dated the
Closing Date, addressed to the Purchaser, in substantially the form set out in
Annex D hereto.

 

(g) The Purchaser shall have received the opinion of Richards, Layton & Finger,
P.A., special Delaware counsel for the Delaware Trustee, dated the Closing Date,
addressed to the Purchaser and JPMorgan Chase Bank, National Association, in
substantially the form set out in Annex E hereto.

 

(h) The Company shall have furnished to the Purchaser a certificate of the
Company, signed by the Chief Executive Officer, President or a Vice President,
and Chief Financial Officer, Treasurer or Assistant Treasurer of the Company,
and the Trust shall have furnished to the Purchaser a certificate of the Trust,
signed by an Administrative Trustee of the Trust, in each case dated the Closing
Date, and, in the case of the Company, as to (i) and (ii) below and, in the case
of the Trust, as to (i) below.

 

(i) the representations and warranties in this Purchase Agreement are true and
correct on and as of the Closing Date with the same effect as if made on the
Closing Date, and the Company and the Trust, as applicable, have complied with
all the

 

4



--------------------------------------------------------------------------------

agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date; and

 

(ii) since October 31, 2004 (as defined below), there has been no material
adverse change in the condition (financial or other), earnings, business or
assets of the Company and its subsidiaries taken as a whole, whether or not
arising from transactions occurring in the ordinary course of business (a
“Material Adverse Change”).

 

(i) Subsequent to the execution of this Purchase Agreement, there shall not have
been any change, or any development involving a prospective change, in or
affecting the condition (financial or other), earnings, business or assets of
the Guarantor and its subsidiaries, taken as a whole whether or not occurring in
the ordinary course of business, the effect of which is, in the Purchaser’s
judgment, so material and adverse as to make it impractical or inadvisable to
proceed with the purchase of the Preferred Securities.

 

(j) Prior to the Closing Date, the Company and the Trust shall have furnished to
the Purchaser and its counsel such further information, certificates and
documents as the Purchaser or its counsel may reasonably request.

 

If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Purchase Agreement, or if any of the
opinions, certificates and documents mentioned above or elsewhere in this
Purchase Agreement shall not be reasonably satisfactory in form and substance to
the Purchaser or its counsel, this Purchase Agreement and all the Purchaser’s
obligations hereunder may be canceled at the Closing Date by the Purchaser.
Notice of such cancellation shall be given to the Company, the Guarantor and the
Trust in writing or by telephone or facsimile confirmed in writing.

 

Each certificate signed by any trustee of the Trust or any officer of the
Company or the Guarantor and delivered to the Purchaser or the Purchaser’s
counsel in connection with the Operative Documents and the transactions
contemplated hereby and thereby shall be deemed to be a representation and
warranty of the Trust, the Guarantor and/or the Company, as the case may be, and
not by such trustee or officer in any individual capacity.

 

4. Representations and Warranties of the Company, the Guarantor and the Trust.
The Company, the Guarantor and the Trust jointly and severally represent and
warrant to, and agree with the Purchaser, as follows (provided that none of the
following representations or warranties apply or relate to any acts or omissions
by the Purchaser or its Affiliates):

 

(a) None of the Company, the Guarantor nor the Trust, nor any of their
“Affiliates” (as defined in Rule 501(b) of Regulation D (“Regulation D”) under
the Securities Act (as defined below)), nor any person acting on its or their
behalf, has, directly or indirectly, made offers or sales of any security, or
solicited offers to buy any security, under circumstances that would require the
registration of any of the Securities under the Securities Act of 1933, as
amended (the “Securities Act”).

 

5



--------------------------------------------------------------------------------

(b) None of the Company, the Guarantor nor the Trust, nor any of their
Affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with any offer or sale of any of the Securities.

 

(c) The Securities (i) are not and have not been listed on a national securities
exchange registered under section 6 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or quoted on a U.S. automated inter-dealer
quotation system and (ii) are not of an open-end investment company, unit
investment trust or face-amount certificate company that are, or are required to
be, registered under section 8 of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and the Securities otherwise satisfy the
eligibility requirements of Rule 144A(d)(3) promulgated pursuant to the
Securities Act (“Rule 144A(d)(3)”).

 

(d) None of the Company, the Guarantor nor the Trust, nor any of their
Affiliates, nor any person acting on its or their behalf, has engaged, or will
engage, in any “directed selling efforts” within the meaning of Regulation S
under the Securities Act with respect to the Securities.

 

(e) None the Company, the Guarantor nor the Trust is, and, immediately following
consummation of the transactions contemplated hereby and the application of the
net proceeds therefrom, will not be, an “investment company” or an entity
“controlled” by an “investment company,” in each case within the meaning of
section 3(a) of the Investment Company Act.

 

(f) None the Company, the Guarantor nor the Trust has paid or agreed to pay to
any person any compensation for soliciting another to purchase any of the
Securities, except for the Preferred Securities Commission and/or the sales
commission the Company has agreed to pay to Cohen Bros. & Company (or to the
Company’s introducing agent on behalf of Cohen Bros. & Company) pursuant to the
letter agreement between the Company and Cohen Bros. & Company, dated March 2,
2005.

 

(g) The Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, 12 Del. C. §3801, et
seq. (the “Statutory Trust Act”) with all requisite power and authority to own
property and to conduct the business it transacts and proposes to transact and
to enter into and perform its obligations under the Operative Documents to which
it is a party. The Trust is duly qualified to transact business as a foreign
entity and is in good standing in each jurisdiction in which such qualification
is necessary, except where the failure to so qualify or be in good standing
would not have a material adverse effect on the condition (financial or
otherwise), earnings, business or assets of the Trust, whether or not occurring
in the ordinary course of business. The Trust is not a party to or otherwise
bound by any agreement other than the Operative Documents and other agreements
contemplated by the Operative Documents. The Trust is and will be, under current
law, classified for federal income tax purposes as a grantor trust and not as an
association or publicly traded partnership taxable as a corporation.

 

6



--------------------------------------------------------------------------------

(h) The Trust Agreement has been duly authorized by the Company and, on the
Closing Date specified in Section 2(b), will have been duly executed and
delivered by the Company and the Administrative Trustees of the Trust, and,
assuming due authorization, execution and delivery by the Property Trustee and
the Delaware Trustee, will be a legal, valid and binding obligation of the
Company and the Administrative Trustees, enforceable against them in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity. Each
of the Administrative Trustees of the Trust is an employee of the Company and
has been duly authorized by the Company to execute and deliver the Trust
Agreement.

 

(i) The Indenture has been duly authorized by the Company and, on the Closing
Date, will have been duly executed and delivered by the Company, and, assuming
due authorization, execution and delivery by the Indenture Trustee, will be a
legal, valid and binding obligation of the Company enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity.

 

(j) The Preferred Securities and the Common Securities have been duly authorized
by the Trust and, when issued and delivered against payment therefor on the
Closing Date in accordance with this Purchase Agreement, in the case of the
Preferred Securities, and in accordance with the Common Securities Subscription
Agreement, in the case of the Common Securities, will be validly issued, fully
paid and non-assessable and will represent undivided beneficial interests in the
assets of the Trust entitled to the benefits of the Trust Agreement, enforceable
against the Trust in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity. The issuance of the Securities is not
subject to any preemptive or other similar rights. On the Closing Date, all of
the issued and outstanding Common Securities will be directly owned by the
Company free and clear of any pledge, security interest, claim, lien or other
encumbrance of any kind (each, a “Lien”).

 

(k) The Junior Subordinated Notes have been duly authorized by the Company and,
on the Closing Date, will have been duly executed and delivered to the Indenture
Trustee for authentication in accordance with the Indenture and, when
authenticated in the manner provided for in the Indenture and delivered to the
Trust against payment therefor in accordance with the Junior Subordinated Note
Purchase Agreement, will constitute legal, valid and binding obligations of the
Company entitled to the benefits of the Indenture, enforceable against the
Company in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity.

 

(l) This Purchase Agreement has been duly authorized, executed and delivered by
the Company and the Trust.

 

(m) The Guarantee has been duly authorized by the Guarantor and, on the Closing
Date, will have been duly executed and delivered by the Guarantor, and, assuming
due authorization, execution and delivery by the other parties thereto, will be
a legal, valid and

 

7



--------------------------------------------------------------------------------

binding obligation of the Guarantor enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity.

 

(n) Neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase of the Junior
Subordinated Notes by the Trust, nor the execution and delivery of and
compliance with the Operative Documents by the Company, the Guarantor or the
Trust, nor the consummation of the transactions contemplated herein or therein,
(i) will conflict with or constitute a violation or breach of the Trust
Agreement or the charter or bylaws of the Company, the Guarantor or any
subsidiary of the Company or the Guarantor or, to the Company’s or Guarantor’s
knowledge, any applicable law, statute, rule, regulation, judgment, order, writ
or decree of any government, governmental authority, agency or instrumentality
or court, domestic or foreign, having jurisdiction over the Trust or the Company
or any of its subsidiaries or their respective properties or assets
(collectively, the “Governmental Entities”), (ii) will conflict with or
constitute a violation or breach of, or a default or Repayment Event (as defined
below) under, or result in the creation or imposition of any Lien upon any
property or assets of the Trust, the Guarantor, the Company or any of the their
subsidiaries pursuant to, any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which (A) the Trust, the
Company, the Guarantor or any of their subsidiaries is a party or by which it or
any of them may be bound, or (B) to which any of the property or assets of any
of them is subject, or any judgment, order or decree of any court, Governmental
Entity or arbitrator, except, in the case of this clause (ii), for such
conflicts, breaches, violations, defaults, Repayment Events (as defined below)
or Liens which (X) would not, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by the Operative Documents and (Y)
would not, singly or in the aggregate, have a material adverse effect on the
condition (Financial or otherwise), earnings, business, liabilities and assets
(taken as a whole) or business prospects of the Company and its subsidiaries
taken as a whole, or of the Guarantor and its subsidiaries taken as a whole,
whether or not occurring in the ordinary course of business (a “Material Adverse
Effect”) or (iii) require the consent, approval, authorization or order of any
court or Governmental Entity. As used herein, a “Repayment Event” means any
event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Trust or the Company or any of its subsidiaries prior
to its scheduled maturity.

 

(o) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of Virginia, with all requisite
corporate power and authority to own, lease and operate its properties and
conduct the business it transacts and proposes to transact, and is duly
qualified to transact business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its activities requires such
qualification, except where the failure of the Company to be so qualified would
not, singly or in the aggregate, have a Material Adverse Effect.

 

(p) The Guarantor has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Maryland, with all
requisite corporate power and authority to own, lease and operate its properties
and to conduct the business it

 

8



--------------------------------------------------------------------------------

transacts and proposes to transact, and is duly qualified to transact business
and is in good standing as a foreign corporation in each jurisdiction where the
nature or its activities requires such qualification, except where the failure
of the Guarantor to be so qualified would not, singly or in the aggregate, have
a Material Adverse Effect.

 

(q) Neither the Guarantor nor the Company has any subsidiaries that are material
to its business, financial condition or earnings other than those subsidiaries
listed in Schedule 1 attached hereto (collectively, the “Significant
Subsidiaries”). Each Significant Subsidiary has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the
jurisdiction in which it is chartered or organized, with all requisite corporate
power and authority to own, lease and operate its properties and conduct the
business it transacts and proposes to transact. Each Significant Subsidiary is
duly qualified to transact business and is in good standing as a foreign
corporation in each jurisdiction where the nature of its activities requires
such qualification, except where the failure to be so qualified would not,
singly or in the aggregate, have a Material Adverse Effect.

 

(r) Each of the Trust, the Company, the Guarantor and each of the their
subsidiaries hold all necessary approvals, authorizations, orders, licenses,
consents, registrations, qualifications, certificates and permits (collectively,
the “Governmental Licenses”) of and from Governmental Entities necessary to
conduct their respective businesses as now being conducted, and neither the
Trust, the Company, the Guarantor nor any of the their subsidiaries has received
any notice of proceedings relating to the revocation or modification of any such
Government License, except where the failure to be so licensed or approved or
the receipt of an unfavorable decision, ruling or finding, would not, singly or
in the aggregate, have a Material Adverse Effect; all of the Governmental
Licenses are valid and in full force and effect, except where the invalidity or
the failure of such Governmental Licenses to be in full force and effect, would
not, singly or in the aggregate, have a Material Adverse Effect; and the
Company, the Guarantor and their subsidiaries are in compliance with all
applicable laws, rules, regulations, judgments, orders, decrees and consents,
except where the failure to be in compliance would not, singly or in the
aggregate, have a Material Adverse Effect.

 

(s) All of the issued and outstanding shares of capital stock of the Company and
the Guarantor and each of their subsidiaries are validly issued, fully paid and
non-assessable; all of the issued and outstanding capital stock of each
subsidiary of the Company and the Guarantor is owned by the Company or the
Guarantor, as the case may be, directly or through subsidiaries, free and clear
of any Lien, claim or equitable right; and none of the issued and outstanding
capital stock of the Company, the Guarantor or any subsidiary was issued in
violation of any preemptive or similar rights arising by operation of law, under
the charter or bylaws of such entity or under any agreement to which the
Company, the Guarantor or any of their subsidiaries is a party.

 

(t) Neither the Company, the Guarantor nor any of their subsidiaries is (i) in
violation of its respective charter or by-laws or similar organizational
documents or (ii) in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
loan agreement, note, lease or other agreement or instrument to which the
Company, the Guarantor or any such subsidiary is a party or by which it

 

9



--------------------------------------------------------------------------------

or any of them may be bound or to which any of the property or assets of any of
them is subject, except, in the case of clause (ii), where such violation or
default would not, singly or in the aggregate, have a Material Adverse Effect.

 

(u) There is no action, suit or proceeding before or by any Governmental Entity,
arbitrator or court, domestic or foreign, now pending or, to the knowledge of
the Company, the Guarantor or the Trust after due inquiry, threatened against or
affecting the Trust, the Guarantor or the Company or any of their subsidiaries,
except for such actions, suits or proceedings that, if adversely determined,
would not, singly or in the aggregate, adversely affect the consummation of the
transactions contemplated by the Operative Documents or have a Material Adverse
Effect; and the aggregate of all pending legal or governmental proceedings to
which the Trust, the Guarantor or the Company or any of their subsidiaries is a
party or of which any of their respective properties or assets is subject,
including ordinary routine litigation incidental to the business, are not
expected to result in a Material Adverse Effect.

 

(v) The accountants of the Company and the Guarantor who certified the Financial
Statements (as defined below) are independent public accountants of the Company,
the Guarantor and their subsidiaries within the meaning of the Securities Act,
and the rules and regulations of the Securities and Exchange Commission (the
“Commission”) thereunder.

 

(w) The audited consolidated financial statements (including the notes thereto)
and schedules of the Guarantor and its consolidated subsidiaries for the fiscal
year ended December 31, 2003 (the “Financial Statements”) and the interim
unaudited consolidated financial statements of the Guarantor and its
consolidated subsidiaries for the quarter ended September 30, 2004 (the “Interim
Financial Statements”) provided to the Purchaser are the most recent available
audited and unaudited consolidated financial statements of the Guarantor and its
consolidated subsidiaries, respectively, and fairly present in all material
respects, in accordance with U.S. generally accepted accounting principles, the
financial position of the Guarantor and its consolidated subsidiaries, and the
results of operations and changes in financial condition as of the dates and for
the periods therein specified, subject, in the case of Interim Financial
Statements, to year-end adjustments (which are expected to consist solely of
normal recurring adjustments). Such consolidated financial statements and
schedules have been prepared in accordance with U.S. generally accepted
accounting principles (“GAAP”) consistently applied throughout the periods
involved (except as otherwise noted therein).

 

(x) None of the Trust, the Company, the Guarantor nor any of their subsidiaries
has any material liability, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due, including any liability for taxes (and there
is no past or present fact, situation, circumstance, condition or other basis
for any present or future action, suit, proceeding, hearing, charge, complaint,
claim or demand against the Company, the Guarantor or their subsidiaries that
could give rise to any such liability), except for (i) liabilities set forth in
the Financial Statements or the Interim Financial Statements and (ii) normal
fluctuations in the amount of the liabilities referred to in clause (i) above
occurring in the ordinary course of business of the Trust, the Company, the
Guarantor and all of their subsidiaries since the date of the most recent
balance sheet included in such Financial Statements.

 

10



--------------------------------------------------------------------------------

(y) Since the respective dates of the Financial Statements and the Interim
Financial Statements, there has not been (A) any Material Adverse Change or (B)
any dividend or distribution of any kind declared, paid or made by the Guarantor
on any class of its capital stock other than regular quarterly dividends on the
Guarantor’s common stock and a special dividend of $1.25 per share to
shareholders of record on December 31, 2004, paid on January 14, 2005.

 

(z) The documents of the Guarantor filed with the Commission in accordance with
the Exchange Act, from and including the commencement of the fiscal year covered
by the Guarantor’s most recent Annual Report on Form 10-K, at the time they were
or hereafter are filed by the Guarantor with the Commission (collectively, the
“1934 Act Reports”), complied and will comply in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”), and, at the date of this Purchase
Agreement and on the Closing Date, do not and will not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and other than such
instruments, agreements, contracts and other documents as are filed as exhibits
to the Guarantor’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q or
Current Reports on Form 8-K, there are no instruments, agreements, contracts or
documents of a character described in Item 601 of Regulation S-K promulgated by
the Commission to which the Guarantor or any of its subsidiaries is a party
other than those which are not yet required to be filed. The Guarantor is in
compliance with all currently applicable requirements of the Exchange Act that
were added by the Sarbanes-Oxley Act of 2002.

 

(aa) No labor dispute with the employees of the Company, the Guarantor or any of
their subsidiaries exists or, to the knowledge of the executive officers of the
Company or the Guarantor, is imminent, except those which would not, singly or
in the aggregate, have a Material Adverse Effect.

 

(bb) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Trust, the Guarantor or the Company of their respective
obligations under the Operative Documents, as applicable, or the consummation by
the Trust, the Guarantor and the Company of the transactions contemplated by the
Operative Documents.

 

(cc) Each of the Trust, the Company, the Guarantor and each Significant
Subsidiary of the Company and the Guarantor has good and marketable title to all
of its respective material real and personal properties, in each case free and
clear of all Liens and defects, except for those that would not, singly or in
the aggregate, have a Material Adverse Effect; and all of the leases and
subleases under which the Trust, the Company, the Guarantor or any Significant
Subsidiary of the Company or the Guarantor holds properties are in full force
and effect, except where the failure of such leases and subleases to be in full
force and effect would not, singly or in the aggregate, have a Material Adverse
Effect, and none of the Trust, the Company, the Guarantor or any Significant
Subsidiary of the Company or the Guarantor has any notice of any claim of any
sort that has been asserted by anyone adverse to the rights of the

 

11



--------------------------------------------------------------------------------

Trust, the Company, the Guarantor or any significant subsidiary of the Company
or the Guarantor under any such leases or subleases, or affecting or questioning
the rights of such entity to the continued possession of the leased or subleased
premises under any such lease or sublease, except for such claims that would
not, singly or in the aggregate, have a Material Adverse Effect.

 

(dd) [Reserved].

 

(ee) Commencing with its taxable year ended December 31, 1996, the Guarantor has
been, and upon the completion of the transactions contemplated hereby, the
Guarantor will continue to be, organized and operated in conformity with the
requirements for qualification and taxation as a real estate investment trust (a
“REIT”) under Sections 856 through 860 of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Guarantor’s proposed method of operation will
enable it to continue to meet the requirements for qualification and taxation as
a REIT under the Code, and no actions have been taken (or not taken which are
required to be taken) which would cause such qualification to be lost. The
Guarantor expects to continue to be organized and to operate in a manner so as
to qualify as a REIT in the taxable year ending December 31, 2004 and succeeding
taxable years.

 

(ff) The Company, the Guarantor and each of the Significant Subsidiaries have
timely and duly filed all Tax Returns required to be filed by them or has
requested an extension thereof, and all such Tax Returns are true, correct and
complete in all material respects. The Company, the Guarantor and each of the
Significant Subsidiaries have timely and duly paid in full all material Taxes
required to be paid by them, except for any such Taxes that are currently being
contested in good faith or would not have a Material Adverse Effect (whether or
not such amounts are shown as due on any Tax Return). There are no federal,
state, or other Tax audits or deficiency assessments proposed or pending with
respect to the Company, the Guarantor or any of the Significant Subsidiaries,
and no such audits or assessments are threatened. As used herein, the terms
“Tax” or “Taxes” mean (i) all federal, state, local, and foreign taxes, and
other assessments of a similar nature (whether imposed directly or through
withholding), including any interest, additions to tax, or penalties applicable
thereto, imposed by any Governmental Entity, and (ii) all liabilities in respect
of such amounts arising as a result of being a member of any affiliated,
consolidated, combined, unitary or similar group, as a successor to another
person or by contract. As used herein, the term “Tax Returns” means all federal,
state, local, and foreign Tax returns, declarations, statements, reports,
schedules, forms, and information returns and any amendments thereto filed or
required to be filed with any Governmental Entity.

 

(gg) The Trust is not subject to United States federal income tax with respect
to income received or accrued on the Junior Subordinated Notes, interest payable
by the Company on the Junior Subordinated Notes is deductible by the Company, in
whole or in part, for United States federal income tax purposes, and the Trust
is not subject to more than a de minimis amount of other taxes, duties or other
governmental charges.

 

(hh) The books, records and accounts of the Company, the Guarantor and its
subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the results of
operations of, the Company, the Guarantor and their subsidiaries. Each of the
Company, the Guarantor and each of their subsidiaries maintains a

 

12



--------------------------------------------------------------------------------

system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(ii) The Company, the Guarantor and the Significant Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts in all material respects as are customary in the businesses
in which they are engaged or propose to engage after giving effect to the
transactions contemplated hereby. All policies of insurance and fidelity or
surety bonds insuring the Company, the Guarantor or any of the Significant
Subsidiaries or the Company’s, the Guarantor’s or Significant Subsidiaries’
respective businesses, assets, employees, officers and directors are in full
force and effect.

 

(jj) The Company, the Guarantor and their subsidiaries or, to the knowledge of
the senior executive officers of the Company or the Guarantor, any person acting
on behalf of the Company, the Guarantor and their subsidiaries including,
without limitation, any director, officer, agent or employee of the Company, the
Guarantor or their subsidiaries has not, directly or indirectly, while acting on
behalf of the Company, the Guarantor and their subsidiaries (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any unlawful payment
to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any other unlawful payment.

 

(kk) The information provided by the Company, the Guarantor and the Trust
pursuant to this Purchase Agreement and the Operative Documents does not, as of
the date hereof, and will not as of the Closing Date, contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

(ll) Except as would not, individually or in the aggregate, result in a Material
Adverse Change, (i) the Company, the Guarantor and their subsidiaries have been
and are in compliance with applicable Environmental Laws (as defined below),
(ii) none of the Company, the Guarantor any of their subsidiaries or otherwise
disposed of Hazardous Materials (as defined below) on, to, in, under or from the
properties owned by it (“Properties”) or any other real properties previously
owned, leased or operated by the Company, the Guarantor or any of their
subsidiaries, (iii) neither the Company, the Guarantor nor any of their
subsidiaries intends to use the Properties or any subsequently acquired
properties, other than in compliance with applicable Environmental Laws, (iv)
neither the Company, the Guarantor nor any of their subsidiaries has received to
the knowledge of the senior executives of the Company or the Guarantor any
notice of, or has any knowledge of any occurrence or circumstance which, with
notice or passage of time or both, would give rise to a claim under or pursuant
to any Environmental Law with respect to the Properties, any other real
properties previously owned, leased or operated by the

 

13



--------------------------------------------------------------------------------

Company, the Guarantor or any of their subsidiaries, or their respective assets
or arising out of the conduct of the Company, the Guarantor or their
subsidiaries, and (v) no lien has been imposed on the Properties by any
Governmental Entity in connection with the presence on or off such Property of
any Hazardous Material.

 

As used herein, “Hazardous Material” shall include, without limitation, any
flammable materials, explosives, radioactive materials, hazardous materials,
hazardous substances, hazardous wastes, toxic substances or related materials,
asbestos, petroleum, petroleum products and any hazardous material as defined by
any federal, state or local environmental law, statute, ordinance, rule or
regulation, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C. §§
9601-9675 (“CERCLA”), the Hazardous Materials Transportation Act, as amended, 49
U.S.C. §§ 5101-5127, the Resource Conservation and Recovery Act, as amended, 42
U.S.C. §§ 6901-6992k, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. §§ 11001-11050, the Toxic Substances Control Act, 15 U.S.C. §§
2601-2692, the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§
136-136y, the Clean Air Act, 42 U.S.C. §§ 7401-7642, the Clean Water Act
(Federal Water Pollution Control Act), 33 U.S.C. §§ 1251-1387, the Safe Drinking
Water Act, 42 U.S.C. §§ 300f-300j-26, and the Occupational Safety and Health
Act, 29 U.S.C. §§ 651-678, and any analogous state laws, as any of the above may
be amended from time to time and in the regulations promulgated pursuant to each
of the foregoing (including environmental statutes and laws not specifically
defined herein) (individually, an “Environmental Law” and collectively, the
“Environmental Laws”) or by any Governmental Entity.

 

5. Representations and Warranties of the Purchaser. Each of Taberna and MLI,
severally and not jointly, represents and warrants to, and agrees with, the
Company, the Guarantor and the Trust as follows:

 

(a) The Purchaser is aware that the Securities have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to “U.S. persons” (as defined in Regulation S under the
Securities Act) except in accordance with Rule 903 of Regulation S under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act.

 

(b) The Purchaser is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D under the Securities Act.

 

(c) Neither the Purchaser, nor any of the Purchaser’s affiliates, nor any person
acting on the Purchaser’s or the Purchaser’s Affiliate’s behalf has engaged, or
will engage, in any form of “general solicitation or general advertising”
(within the meaning of Regulation D under the Securities Act) in connection with
any offer or sale of the Preferred Securities.

 

(d) The Purchaser understands and acknowledges that (i) no public market exists
for any of the Securities and that it is unlikely that a public market will ever
exist for the Securities, (ii) the Purchaser is purchasing the Securities for
its own account, for investment and not with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act or
other applicable securities laws, subject to any requirement of law that the

 

14



--------------------------------------------------------------------------------

disposition of its property be at all times within its control and subject to
its ability to resell such Securities pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption therefrom or in a
transaction not subject thereto, and the Purchaser agrees to the legends and
transfer restrictions applicable to the Securities, and (iii) the Purchaser has
had the opportunity to ask questions of, and receive answers and request
additional information from, the Company, the Guarantor and is aware that it may
be required to bear the economic risk of an investment in the Securities until
the maturity thereof.

 

(e) The Purchaser is a company with limited liability duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of organization
in which it is organized with all requisite (i) power and authority to execute,
deliver and perform the Operative Documents to which it is a party, to make the
representations and warranties specified herein and therein and to consummate
the transactions contemplated herein and (ii) right and power to purchase the
Securities.

 

(f) This Purchase Agreement has been duly authorized, executed and delivered by
the Purchaser and no filing with, or authorization, approval, consent, license,
order registration, qualification or decree of, any governmental body, agency or
court having jurisdiction over the Purchaser, other than those that have been
made or obtained, is necessary or required for the performance by the Purchaser
of its obligations under this Purchase Agreement or to consummate the
transactions contemplated herein.

 

(g) The Purchaser is a “Qualified Purchaser” as such term is defined in Section
2(a)(51) of the Investment Company Act.

 

6. Covenants and Agreements of the Company, the Guarantor and the Trust. The
Company, the Guarantor and the Trust jointly and severally agree with the
Purchaser as follows (provided that none of the following covenants apply or
relate to any acts of the Purchaser or its Affiliates):

 

(a) During the period from the date of this Agreement to the Closing Date, the
Company and the Trust shall use commercially reasonable efforts and take all
action necessary or appropriate to cause their representations and warranties
contained in Section 4 hereof to be true as of the Closing Date, after giving
effect to the transactions contemplated by this Purchase Agreement, as if made
on and as of the Closing Date.

 

(b) The Company, the Guarantor and the Trust will arrange for the qualification
of the Preferred Securities for sale under the state blue sky laws of such
jurisdictions as the Purchaser may designate and will maintain such
qualifications in effect so long as required for the sale of the Preferred
Securities. The Company, the Guarantor or the Trust, as the case may be, will
promptly advise the Purchaser of the receipt by the Company, the Guarantor or
the Trust, as the case may be, of any notification with respect to the
suspension of the qualification of the Preferred Securities for sale in any such
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

(c) None of the Company, the Guarantor nor the Trust will, nor will any of them
permit any of its Affiliates to, nor will any of them permit any person acting
on its or their

 

15



--------------------------------------------------------------------------------

behalf (other than the Purchaser) to, resell any Preferred Securities that have
been acquired by any of them.

 

(d) None of the Company, the Guarantor nor the Trust will, nor will either of
them permit any of their Affiliates or any person acting on their behalf to,
engage in any “directed selling efforts” within the meaning of Regulation S
under the Securities Act with respect to the Securities.

 

(e) None of the Company, the Guarantor nor the Trust will, nor will either of
them permit any of their Affiliates or any person acting on their behalf to,
directly or indirectly, make offers or sales of any security, or solicit offers
to buy any security, under circumstances that would require the registration of
any of the Securities under the Securities Act.

 

(f) None of the Company, the Guarantor nor the Trust will, nor will either of
them permit any of its Affiliates or any person acting on their behalf to,
engage in any form of “general solicitation or general advertising” (within the
meaning of Regulation D) in connection with any offer or sale of the any of the
Securities.

 

(g) So long as any of the Securities are outstanding, (i) the Securities shall
not be listed on a national securities exchange registered under section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system and
(ii) none of the Company, the Guarantor nor the Trust shall be an open-end
investment company, unit investment trust or face-amount certificate company
that is, or is required to be, registered under section 8 of the Investment
Company Act, and, the Securities shall otherwise satisfy the eligibility
requirements of Rule 144A(d)(3).

 

Each of the Company, the Guarantor and the Trust shall furnish to (i) the
holders, and subsequent holders of the Preferred Securities, (ii) Cohen Bros. &
Company (at 450 Park, 23rd Floor, New York, NY 10022, or such other address as
designated by Cohen Bros. & Company) and (iii) any beneficial owner of the
Securities reasonably identified to the Company and the Trust (which
identification may be made by either such beneficial owner or by Cohen Bros. &
Company), a duly completed and executed certificate in the form attached hereto
as Annex F, including the financial statements referenced in such Annex, which
certificate and financial statements shall be so furnished by the Company, the
Guarantor and the Trust not later than forty five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Company or
the Guarantor and not later than ninety (90) days after the end of each fiscal
year of the Company or the Guarantor.

 

(h) Each of the Company, the Guarantor and the Trust will, during any period in
which it is not subject to and in compliance with section 13 or 15(d) of the
Exchange Act, or it is not exempt from such reporting requirements pursuant to
and in compliance with Rule 12g3-2(b) under the Exchange Act, shall provide to
each holder of the Securities and to each prospective purchaser (as designated
by such holder) of the Securities, upon the request of such holder or
prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Securities Act. If the Company, the Guarantor and the Trust
are required to register under the Exchange Act, such reports filed in
compliance with Rule 12g3-2(b) shall be sufficient

 

16



--------------------------------------------------------------------------------

information as required above. This covenant is intended to be for the benefit
of the Purchaser, the holders of the Securities, and the prospective purchasers
designated by the Purchaser and such holders, from time to time, of the
Securities.

 

(i) None of the Company, the Guarantor nor the Trust will, until one hundred
eighty (180) days following the Closing Date, without the Purchaser’s prior
written consent, offer, sell, contract to sell, grant any option to purchase or
otherwise dispose of, directly or indirectly, (i) any Preferred Securities or
other securities substantially similar to the Preferred Securities other than as
contemplated by this Purchase Agreement or (ii) any other securities convertible
into, or exercisable or exchangeable for, any Preferred Securities or other
securities substantially similar to the Preferred Securities; provided, for the
avoidance of doubt, that no such consent shall be required (a) if such other
securities have a different maturity date, interest rate and other terms than
those of the Preferred Securities or (b) if, after giving effect to any such
offer, sale or option, the offer, sale or option of such other securities shall
not result in the required registration of the sale of the Preferred Securities
as contemplated herein.

 

(j) The Guarantor will use its best efforts to meet the requirements to qualify
as a REIT under Sections 856 through 860 of the Code, effective for the taxable
year ending December 31, 2004 (and each fiscal quarter of such year) and
succeeding taxable years.

 

(k) None of the Company, the Guarantor nor the Trust will identify any of the
Indemnified Parties (as defined below) in a press release or any other public
statement without the consent of such Indemnified Party, except as otherwise
required by applicable laws.

 

7. Payment of Expenses. The Company, as depositor of the Trust, agrees to pay
all costs and expenses incident to the performance of the obligations of the
Company and the Trust under this Purchase Agreement, whether or not the
transactions contemplated herein are consummated or this Purchase Agreement is
terminated, including all costs and expenses incident to (i) the authorization,
issuance, sale and delivery of the Preferred Securities and any taxes payable in
connection therewith; (ii) the fees and expenses of qualifying the Preferred
Securities under the securities laws of the several jurisdictions as provided in
Section 6(b); (iii) the fees and expenses of the counsel, the accountants and
any other experts or advisors retained by the Company, the Guarantor or the
Trust; (iv) the fees and all reasonable expenses of the Property Trustee, the
Delaware Trustee, the Indenture Trustee and any other trustee or paying agent
appointed under the Operative Documents, including the fees and disbursements of
counsel for such trustees, which fees shall not exceed a $2,000 acceptance fee,
$3,500 for the fees and expenses of Richards, Layton & Finger, P.A., special
Delaware counsel retained by the Delaware Trustee in connection with the
Closing, and $4,000 in administrative fees annually; (v) $50,000 for the fees
and expenses of Mayer, Brown, Rowe & Maw LLP, special counsel retained by the
Purchaser; and (vi) a due diligence fee in an amount equal to $12,500 ($5,000
paid upon execution of the Letter of Intent) payable to Cohen Bros. & Company.

 

If the sale of the Preferred Securities provided for in this Purchase Agreement
is not consummated because any condition set forth in Section 3 hereof to be
satisfied by any of the Guarantor, the Company or the Trust is not satisfied,
because this Purchase Agreement is terminated pursuant to Section 9 or because
of any failure, refusal or inability on the part of the

 

17



--------------------------------------------------------------------------------

Guarantor, the Company or the Trust to perform all obligations and satisfy all
conditions on its part to be performed or satisfied hereunder other than by
reason of a default by the Purchaser, the Guarantor or the Company will
reimburse the Purchaser upon demand for all reasonable out-of-pocket expenses
(including the fees and expenses of each of the Purchaser’s counsel specified in
subparagraphs (v) and (vi) of the immediately preceding paragraph) that shall
have been incurred by the Purchaser in connection with the proposed purchase and
sale of the Preferred Securities. Neither the Guarantor nor the Company shall
not in any event be liable to the Purchaser for the loss of anticipated profits
from the transactions contemplated by this Purchase Agreement.

 

8. Indemnification. (a) Each of the Company, the Guarantor and the Trust agree
jointly and severally to indemnify and hold harmless the Purchaser, the
Purchaser’s affiliates, Cohen Bros. & Company and Merrill Lynch & Co.
(collectively, the “Indemnified Parties”), each person, if any, who controls any
of the Indemnified Parties within the meaning of the Securities Act, or the
Exchange Act, and the Indemnified Parties’ respective directors, officers,
employees and agents and each person who “controls” the Indemnified Parties
within the meaning of either the Securities Act or the Exchange Act against any
and all losses, claims, damages or liabilities, joint or several, to which they
or any of them may become subject under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any information or documents
furnished or made available to the Purchaser by or on behalf of the Company or
the Guarantor, (ii) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (iii) the breach or alleged breach of any representation,
warranty or agreement of either Seller contained herein or (iv) the execution
and delivery by the Company, the Guarantor and/or the Trust of this Purchase
Agreement or any of the other Operative Documents and/or the consummation of the
transactions contemplated hereby and thereby; provided, however, that none of
the Guarantor, the Company or the Trust shall be liable to the extent that any
such loss, claim, damage or liability arises out of or is based on any
statement, act or omission of any Indemnified Parties, and agrees to reimburse
each such Indemnified Party, as incurred, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action. This indemnity agreement will be
in addition to any liability which the Company, the Guarantor or the Trust may
otherwise have.

 

(b) The Company agrees to indemnify the Trust against all loss, liability,
claim, damage and expense whatsoever due from the Trust under paragraph (a)
above.

 

(c) Promptly after receipt by an Indemnified Party under this Section 8 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve the indemnifying party from liability under paragraph (a) above unless
and to the extent that such failure results in the forfeiture by the
indemnifying party of material rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any Indemnified
Party other than the indemnification obligation provided in

 

18



--------------------------------------------------------------------------------

paragraph (a) above. Purchaser shall be entitled to appoint counsel to represent
the Indemnified Party in any action for which indemnification is sought. An
indemnifying party may participate at its own expense in the defense of any such
action; provided, that counsel to the indemnifying party shall not (except with
the consent of the Indemnified Party) also be counsel to the Indemnified Party.
In no event shall the indemnifying parties be liable for fees and expenses of
more than one counsel (in addition to any local counsel) separate from their own
counsel for all Indemnified Parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. An indemnifying party will not,
without the prior written consent of the Indemnified Parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not the Indemnified Parties
are actual or potential parties to such claim, action, suit or proceeding)
unless such settlement, compromise or consent includes an unconditional release
of each Indemnified Party from all liability arising out of such claim, action,
suit or proceeding.

 

9. Termination; Representations and Indemnities to Survive. This Purchase
Agreement shall be subject to termination in the absolute discretion of the
Purchaser, by notice given to the Company, the Guarantor and the Trust prior to
delivery of and payment for the Preferred Securities, if prior to such time (i)
a downgrading shall have occurred in the rating accorded the Company’s debt
securities or preferred stock by any “nationally recognized statistical rating
organization,” as that term is used by the Commission in Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act, or such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of the Company’s debt securities or preferred
stock, (ii) the Trust shall be unable to sell and deliver to the Purchaser at
least $50,000,000 stated liquidation value of Preferred Securities, (iii) a
suspension or material limitation in trading in securities generally shall have
occurred on the New York Stock Exchange, (iv) a suspension or material
limitation in trading in any of the Guarantor’s securities shall have occurred
on the exchange or quotation system upon which the Guarantor’s securities are
traded, if any, (v) a general moratorium on commercial business activities shall
have been declared either by federal or Missouri authorities or (vi) there shall
have occurred any outbreak or escalation of hostilities, or declaration by the
United States of a national emergency or war or other calamity or crisis the
effect of which on financial markets is such as to make it, in the Purchaser’s
judgment, impracticable or inadvisable to proceed with the offering or delivery
of the Preferred Securities. The respective agreements, representations,
warranties, indemnities and other statements of the Company, the Guarantor and
the Trust or their respective officers or trustees and of the Purchaser set
forth in or made pursuant to this Purchase Agreement will remain in full force
and effect, regardless of any investigation made by or on behalf of the
Purchaser, the Company, the Guarantor or the Trust or any of the their
respective officers, directors, trustees or controlling persons, and will
survive delivery of and payment for the Preferred Securities. The provisions of
Sections 7 and 8 shall survive the termination or cancellation of this Purchase
Agreement.

 

10. Amendments. This Purchase Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.

 

19



--------------------------------------------------------------------------------

11. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Purchaser, will be mailed, delivered by hand or
courier or sent by facsimile and confirmed to the Purchaser c/o Cohen Bros. &
Company, 450 Park, 23rd Floor, New York, NY 10022, Attention: Mitchell Kahn,
Facsimile: (212) 735-1499; with a copy to Mayer, Brown, Rowe & Maw LLP, 190
South LaSalle Street, Chicago, Illinois 60603, Attention: J. Paul Forrester,
Facsimile: (312) 701-7711 or other address as the Purchaser shall designate for
such purpose in a notice to the Company, the Guarantor and the Trust; and if
sent to the Company, the Guarantor or the Trust, will be mailed, delivered by
hand or courier or sent by facsimile and confirmed to it at NovaStar Mortgage,
Inc., 8140 Ward Parkway, Suite 300, Kansas City, MO 64114, Attention: Gregory S.
Metz, Facsimile: (816) 627-5693.

 

12. Successors and Assigns. This Purchase Agreement will inure to the benefit of
and be binding upon the parties hereto and their respective successors and
permitted assigns. Nothing expressed or mentioned in this Purchase Agreement is
intended or shall be construed to give any person other than the parties hereto
and the affiliates, directors, officers, employees, agents and controlling
persons referred to in Section 8 hereof and their successors, assigns, heirs and
legal representatives, any right or obligation hereunder. None of the rights or
obligations of the Company, the Guarantor or the Trust under this Purchase
Agreement may be assigned, whether by operation of law or otherwise, without the
Purchaser’s prior written consent. The rights and obligations of the Purchaser
under this Purchase Agreement may be assigned by the Purchaser without the
Company’s, the Guarantor’s or the Trust’s consent; provided that the assignee
assumes the obligations of the Purchaser under this Purchase Agreement.

 

13. Applicable Law. THIS PURCHASE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).

 

14. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY
PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS PURCHASE AGREEMENT MAY BE
BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE
COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND
DELIVERY OF THIS PURCHASE AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING
OUT OF OR IN CONNECTION WITH THIS PURCHASE AGREEMENT.

 

15. Counterparts and Facsimile. This Purchase Agreement may be executed by any
one or more of the parties hereto in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. This Purchase Agreement may be executed
by any one or more of the parties hereto by facsimile.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Purchase Agreement has been entered into as of the date
first written above.

 

           

NOVASTAR MORTGAGE, INC.

               

By:

                       

Name:

 

Gregory S. Metz

                   

Title:

 

Senior Vice President & Secretary

 

           

NOVASTAR CAPITAL TRUST I

            By: NOVASTAR MORTGAGE, INC., as Depositor                    

By:

                           

Name:

 

Gregory S. Metz

                       

Title:

 

Senior Vice President & Secretary

 

           

NOVASTAR FINANCIAL, INC.

               

By:

                       

Name:

 

Gregory S. Metz

                   

Title:

   

 

Amount of Preferred Securities being

Purchased by: $25,000,000

     

TABERNA PREFERRED FUNDING I, LTD.

            By:                    

J. Paul Forrester, as Attorney-in-Fact

 

Amount of Preferred Securities being

Purchased by: $25,000,000

     

MERRILL LYNCH INTERNATIONAL

            By:    

 

21



--------------------------------------------------------------------------------

SCHEDULE 1

 

List of Significant Subsidiaries

 

NovaStar Home Mortgage, Inc.

 

22



--------------------------------------------------------------------------------

ANNEX A

 

[Reserved]

 

A-I-1



--------------------------------------------------------------------------------

ANNEX B

 

Pursuant to Section 3(d) of the Purchase Agreement, Mayer, Brown, Rowe & Maw
LLP, special tax counsel for the Purchaser, shall deliver an opinion to the
effect that:

 

(i) the Trust will be classified for United States federal income tax purposes
as a grantor trust and not as an association or a publicly traded partnership
taxable as a corporation; and

 

(ii) for United States federal income tax purposes, the Junior Subordinated
Notes will constitute indebtedness of the Company.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the federal laws of the United States and (B) rely as to matters of
fact, to the extent deemed proper, on certificates of responsible officers of
the Company and public officials.

 

B-1



--------------------------------------------------------------------------------

ANNEX C

 

Pursuant to Section 3(e) of the Purchase Agreement, Richards, Layton & Finger,
P.A., special Delaware counsel for the Delaware Trustee, shall deliver an
opinion to the effect that:

 

(i) the Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, and all filings
required under the laws of the State of Delaware with respect to the creation
and valid existence of the Trust as a statutory trust have been made;

 

(ii) under the Delaware Statutory Trust Act and the Trust Agreement, the Trust
has the trust power and authority (A) to own property and conduct its business,
all as described in the Trust Agreement, (B) to execute and deliver, and to
perform its obligations under, each of the Purchase Agreement, the Common
Securities Subscription Agreement, the Junior Subordinated Note Purchase
Agreement and the Preferred Securities and the Common Securities and (C) to
purchase and hold the Junior Subordinated Notes;

 

(iii) under the Delaware Statutory Trust Act, the certificate attached to the
Trust Agreement as Exhibit C is an appropriate form of certificate to evidence
ownership of the Preferred Securities; the Preferred Securities have been duly
authorized by the Trust Agreement and, when issued and delivered against payment
of the consideration as set forth in the Purchase Agreement, the Preferred
Securities will be validly issued and (subject to the qualifications set forth
in this paragraph) fully paid and nonassessable and will represent undivided
beneficial interests in the assets of the Trust; the holders of the Preferred
Securities will be entitled to the benefits of the Trust Agreement and, as
beneficial owners of the Trust, will be entitled to the same limitation of
personal liability extended to stockholders of private corporations for profit
organized under the General Corporation Law of the State of Delaware; and such
counsel may note that the holders of the Preferred Securities may be obligated,
pursuant to the Trust Agreement, to (A) provide indemnity and/or security in
connection with and pay taxes or governmental charges arising from transfers or
exchanges of Preferred Securities certificates and the issuance of replacement
Preferred Securities certificates and (B) provide security or indemnity in
connection with requests of or directions to the Property Trustee to exercise
its rights and remedies under the Trust Agreement;

 

(iv) the Common Securities have been duly authorized by the Trust Agreement and,
when issued and delivered by the Trust to the Company against payment therefor
as described in the Trust Agreement and the Common Securities Subscription
Agreement, will be validly issued and fully paid and will represent undivided
beneficial interests in the assets of the Trust entitled to the benefits of the
Trust Agreement;

 

(v) under the Delaware Statutory Trust Act and the Trust Agreement, the issuance
of the Preferred Securities and the Common Securities is not subject to
preemptive or other similar rights;

 

C-1



--------------------------------------------------------------------------------

(vi) under the Delaware Statutory Trust Act and the Trust Agreement, the
execution and delivery by the Trust of the Purchase Agreement, the Common
Securities Subscription Agreement and the Junior Subordinated Note Purchase
Agreement, and the performance by the Trust of its obligations thereunder, have
been duly authorized by all necessary trust action on the part of the Trust;

 

(vii) the Trust Agreement constitutes a legal, valid and binding obligation of
the Company and the Trustees, and is enforceable against the Company and the
Trustees, in accordance with its terms subject, as to enforcement, to the effect
upon the Trust Agreement of (i) bankruptcy, insolvency, moratorium,
receivership, reorganization, liquidation, fraudulent conveyance or transfer and
other similar laws relating to or affecting the rights and remedies of creditors
generally, (ii) principles of equity, including applicable law relating to
fiduciary duties (regardless of whether considered and applied in a proceeding
in equity or at law), and (iii) the effect of applicable public policy on the
enforceability of provisions relating to indemnification or contribution;

 

(viii) the issuance and sale by the Trust of the Preferred Securities and the
Common Securities, the purchase by the Trust of the Junior Subordinated Notes,
the execution, delivery and performance by the Trust of the Purchase Agreement,
the Common Securities Subscription Agreement and the Junior Subordinated Note
Purchase Agreement, the consummation by the Trust of the transactions
contemplated by the Purchase Agreement and compliance by the Trust with its
obligations thereunder do not violate (i) any of the provisions of the
Certificate of Trust or the Amended and Restated Trust Agreement or (ii) any
applicable Delaware law, rule or regulation;

 

(ix) no filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Delaware court or Delaware
Governmental Entity or Delaware agency is necessary or required solely in
connection with the issuance and sale by the Trust of the Common Securities or
the Preferred Securities, the purchase by the Trust of the Junior Subordinated
Notes, the execution, delivery and performance by the Trust of the Purchase
Agreement, the Common Securities Subscription Agreement and the Junior
Subordinated Note Purchase Agreement, the consummation by the Trust of the
transactions contemplated by the Purchase Agreement and compliance by the Trust
with its obligations thereunder; and

 

(x) the holders of the Preferred Securities (other than those holders who reside
or are domiciled in the State of Delaware) will have no liability for income
taxes imposed by the State of Delaware solely as a result of their participation
in the Trust and the Trust will not be liable for any income tax imposed by the
State of Delaware.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware, (B) rely as to matters of fact, to
the extent deemed proper, on certificates of responsible officers of the Company
and public officials and (C) take customary assumptions and exceptions as to
enforceability and other matters.

 

C-2



--------------------------------------------------------------------------------

ANNEX D

 

Pursuant to Section 3(f) of the Purchase Agreement, Gardere Wynne Sewell LLP,
special counsel for the Property Trustee and the Indenture Trustee, shall
deliver an opinion to the effect that:

 

(i) JPMorgan Chase Bank, National Association (the “Bank”) is a national banking
association with trust powers, duly and validly existing under the laws of the
United States of America, with corporate power and authority to execute, deliver
and perform its obligations under the Indenture and to authenticate and deliver
the Securities, and is duly eligible and qualified to act as Trustee under the
Indenture pursuant to Section 6.1 thereof and as Property Trustee under the
Trust Agreement pursuant to Section 8.2 thereof. (The Indenture and the Trust
Agreement are each, an “Agreement” and together, the “Agreements”).

 

(ii) Each Agreement has been duly authorized, executed and delivered by the Bank
and constitutes the valid and binding obligation of the Bank, enforceable
against it in accordance with its terms except (A) as may be limited by
bankruptcy, fraudulent conveyance, fraudulent transfer, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally, and by general
equitable principles, regardless of whether considered in a proceeding in equity
or at law and (B) that the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

(iii) Neither the execution or delivery by the Bank of the Agreements, the
authentication and delivery of the Preferred Securities (as defined in the Trust
Agreement) and junior subordinated notes (issued under the Indenture, and
together with the Preferred Securities, the “Securities”) by the Trustee
pursuant to the terms of the Agreements, nor the performance by the Bank of its
obligations under the Agreements (A) requires the consent or approval of, the
giving of notice to or the registration or filing with, any governmental
authority or agency under any existing law of the United States of America
governing the banking or trust powers of the Bank or (B) violates or conflicts
with the Articles of Association or By-laws of the Bank or any law or regulation
of the State of New York or the United States of America governing the banking
or trust powers of the Bank.

 

(iv) The Securities have been authenticated and delivered by a duly authorized
officer of the Bank.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of New York and the laws of the United States
of America, (B) rely as to matters of fact, to the extent deemed proper, on
certificates of responsible officers of JPMorgan Chase Bank, National
Association, the Company and public officials, and (C) make customary
assumptions and exceptions as to enforceability and other matters.

 

D-1



--------------------------------------------------------------------------------

ANNEX E

 

Pursuant to Section 3(g) of the Purchase Agreement, Richards, Layton & Finger,
P.A., counsel for the Delaware Trustee, shall deliver an opinion to the effect
that:

 

(i) Chase Bank USA, National Association is duly formed and validly existing as
a national banking association under the federal laws of the United States of
America with trust powers and with its principal place of business in the State
of Delaware;

 

(ii) Chase Bank USA, National Association has the corporate power and authority
to execute, deliver and perform its obligations under, and has taken all
necessary corporate action to authorize the execution, delivery and performance
of, the Trust Agreement and to consummate the transactions contemplated thereby;

 

(iii) The Trust Agreement has been duly authorized, executed and delivered by
Chase Bank USA, National Association and constitutes a legal, valid and binding
obligation of Chase Bank USA, National Association, and is enforceable against
Chase Bank USA, National Association, in accordance with its terms subject as to
enforcement, to the effect upon the Trust Agreement of (i) applicable
bankruptcy, insolvency, reorganization, moratorium, receivership, fraudulent
conveyance or transfer and similar laws relating to or affecting the rights and
remedies of creditors generally, (ii) principles of equity, including applicable
law relating to fiduciary duties (regardless of whether considered and applied
in a proceeding in equity or at law), and (iii) the effect of applicable public
policy on the enforceability of provisions relating to indemnification or
contribution;

 

(iv) The execution, delivery and performance by Chase Bank USA, National
Association of the Trust Agreement do not conflict with or result in a violation
of (A) articles of association or by-laws of Chase Bank USA, National
Association or (B) any law or regulation of the State of Delaware or the United
States of America governing the trust powers of Chase Bank USA, National
Association or, to our knowledge, without independent investigation, of any
indenture, mortgage, bank credit agreement, note or bond purchase agreement,
long-term lease, license or other agreement or instrument to which Chase Bank
USA, National Association is a party or by which it is bound or, to our
knowledge, without independent investigation, of any judgment or order
applicable to Chase Bank USA, National Association; and

 

(v) No approval, authorization or other action by, or filing with, any
Governmental Entity of the State of Delaware or the United States of America
governing the trust powers of Chase Bank USA, National Association is required

 

E-1



--------------------------------------------------------------------------------

in connection with the execution and delivery by Chase Bank USA, National
Association of the Trust Agreement or the performance by Chase Bank USA,
National Association of its obligations thereunder, except for the filing of the
Certificate of Trust with the Secretary of State of the State of Delaware, which
Certificate of Trust has been filed with the Secretary of State of the State of
Delaware.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and the federal laws of the United
States governing the trust powers of Chase Bank USA, National Association, (B)
rely as to matters of fact, to the extent deemed proper, on certificates of
responsible officers of the Company and public officials and (C) take customary
assumptions and exceptions.

 

E-2



--------------------------------------------------------------------------------

ANNEX F

 

OFFICER’S FINANCIAL CERTIFICATE

 

The undersigned, the [Chairman/Vice Chairman/Chief Executive
Officer/President/Vice President/Chief FINANCIAL Officer/Treasurer/Assistant
Treasurer], hereby certifies, pursuant to Section 6(h) of the Purchase
Agreement, dated as of March 15, 2005, among NovaStar Mortgage, Inc. (the
“Company”), NovaStar Financial, Inc., NovaStar Capital Trust I (the “Trust”), on
the one hand, and TABERNA Preferred Funding I, Ltd. and Merrill Lynch
International, on the other hand, that, as of [date], [20    ], the Company, if
applicable, and its Subsidiary had the following ratios and balances:

 

As of [Quarterly/Annual Financial Date], 20    

 

Senior secured indebtedness for borrowed money (“Debt”)

   $ _____  

Senior unsecured Debt

   $ _____  

Subordinated Debt

   $ _____  

Total Debt

   $ _____  

Ratio of (x) senior secured and unsecured Debt to (y) total Debt

     _____ %

 

* A table describing the quarterly report calculation procedures is provided on
page     

 

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20    ]

 

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries.]

 

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the [    
quarter interim] [annual] period ended [date], 20    , and such financial
statements have been prepared in accordance with GAAP consistently applied
throughout the period involved (expect as otherwise noted therein).

 

F-1



--------------------------------------------------------------------------------

ANNEX F

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this              day of [                    ], 20[    ].

 

NOVASTAR MORTGAGE, INC.

By:

   

Name:

   

NovaStar Mortgage, Inc.

8140 Ward Parkway

Suite 300

Kansas City, MO 64114

[Telephone Number]

 

F-2



--------------------------------------------------------------------------------

ANNEX F

 

Definitions for quarterly Officer’s Financial Certificate

 

ITEM

--------------------------------------------------------------------------------

 

Definition/Formula

--------------------------------------------------------------------------------

 

F-3